        Case 3:17-cv-00080-SMR-SBJ Document 122 Filed 02/18/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  EASTERN DIVISION


 BUSINESS LEADERS IN CHRIST,
                                                       Case No.: 3:17-cv-00080-SMR-SBJ
                 Plaintiff,
                                                       PLAINTIFF’S UNOPPOSED
   v.                                                  MOTION UNDER RULE 41 TO
                                                       DISMISS COUNTS V AND IX-XX
 THE UNIVERSITY OF IOWA, et al.,                       WITH PREJUDICE, FOR ENTRY OF
                                                       FINAL JUDGMENT ON ALL OTHER
                 Defendants.                           CLAIMS, AND FOR EXTENSION OF
                                                       TIME TO FILE FOR COSTS AND
                                                       FEES


   In light of this Court’s summary judgment rulings and issuance of a permanent injunction [Dkt.

108], Plaintiff Business Leaders in Christ (BLinC) respectfully moves this Court to dismiss or

otherwise finally resolve the remaining claims before this Court, and then to enter final judgment.

BLinC also requests an extension of the time to file a motion for costs and fees until 60 days after

the expiration of any deadline for appeal or after entry of the court of appeals’ mandate. The motion

is unopposed by Defendants.

   In support of this motion, BLinC states:

   1. This Court has entered summary judgment on Counts I-IV and VI-VIII in favor of the

         individual defendants regarding BLinC’s claims for damages. This Court has also granted

         summary judgment and a permanent injunction for BLinC on Counts III-IV and VI-VIII.

         It denied BLinC summary judgment on Counts I-II as against the University.

   2. Counts V and IX-XX remain outstanding against all defendants, and Counts I-II technically

         remain outstanding as against the University, as the University did not file a counter-

         motion for summary judgment on those counts.



                                                 1
      Case 3:17-cv-00080-SMR-SBJ Document 122 Filed 02/18/19 Page 2 of 3



   3. Dismissal and resolution of the outstanding claims will resolve the litigation before this

       Court, allowing this Court to enter a final judgment and avoiding unnecessary trial

       proceedings.

   4. Thus, BLinC moves this Court under Rule 41(a)(2) of the Federal Rules of Civil Procedure

       to dismiss with prejudice Counts V and IX through XX of its complaint [Dkt. 1].

   5. With regard to Counts I-II as against the University, although the University did not move

       for summary judgment on those counts, this Court resolved them in the University’s favor

       as a matter of law. Dkt. 108 at 29 (“Given the Supreme Court’s efforts in Hosanna-Tabor

       to constrain the reach of its holding, the Court declines to extend it to the University’s

       actions in this matter.”); see also Acton v. City of Columbia, MO, 436 F.3d 969, 974 (8th

       Cir. 2006) (recognizing “the district court’s order denying summary judgment to be, in sum

       and substance, a grant of summary judgment to [nonmovant]”); Fed. R. Civ. P. 56(f).

   6. Finally, BLinC requests that this Court extend the time to file a motion for costs and fees

       until 60 days after the expiration of the deadlines to appeal or after entry of the court of

       appeals’ mandate.

   7. The parties agree that this motion and the requested relief will in no way adversely impact

       their ability to fully appeal the Court’s ruling [Dkt. 108].

   WHEREFORE, BLinC respectfully requests the Court to enter an order under Rule 41

dismissing Counts V and IX through XX with prejudice, entering a Rule 58 final judgment on all

remaining claims, and extending the time to file a motion for costs and fees until 60 days after

entry of the court of appeals’ mandate or the expiration of any time for appeal.




                                                  2
Case 3:17-cv-00080-SMR-SBJ Document 122 Filed 02/18/19 Page 3 of 3



                              Respectfully submitted,

                              /s/ Eric S. Baxter
                              Eric S. Baxter*
                                Lead Counsel
                              Daniel H. Blomberg*
                              The Becket Fund for Religious Liberty
                              1200 New Hampshire Ave. NW, Suite 700
                              Washington, DC, 20036
                              (202) 955-0095 PHONE
                              (202) 955-0090 FAX
                              ebaxter@becketlaw.org

                              Christopher C. Hagenow
                              William R. Gustoff
                              Hagenow & Gustoff, LLP
                              600 Oakland Rd. NE
                              Cedar Rapids, IA 52402
                              (515) 868-0212 PHONE
                              (888) 689-1995 FAX
                              chagenow@whgllp.com

                              Counsel for Plaintiff
                               *Admitted pro hac vice




                                3
